SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH January, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): 4Q11 Results Release Schedule São Paulo, January 5 th , 2012 - (BM&FBOVESPA: TAMM4, NYSE:TAM). We will release our results for the fourth quarter 2011 (4Q11) on February 15 th , 2012. The information will be available on our website: www.tam.com.br/ir, through the CVM (Comissão de Valores Mobiliários) and SEC (Securities and Exchange Commission) “before the market opens". The conference calls in Portuguese and English will be Wednesday, February 15 th at 08:00am and 09:30am (Eastern Time), respectively. We would like to inform that the quite period for the fourth quarter 2011 results begins on January 31 st , 2011 and ends on February 15 th , 2011. Conference Calls Portuguese (click here to access) February 15 th 11:00 am (Brazil time) 08:00 am (US EDT) Phone: +55 (11) 3127 4971 Password: TAM Replay: (Available for 7 days) Phone: +55 (11) 3127 4999 Code: 61164977 English (click here to access) February 15 th 12:30 pm (Brazil time) 09:30 am (US EDT) Phone: + 1(888) 771 4371 (US only) Phone: +1(847) 585 4405 (Other countries) Password: Replay: (Available for 7 days) Phone:+1 (888) 843 7419 (US only) Phone: +1 (630) 652 3042 (Other countries) Code: 31526563# Contacts Investor Relations: Marco Antonio Bologna (CEO TAM S.A) Líbano Miranda Barroso (CEO TAM Airlines and Investor Relations Director TAM S.A) Jorge Bonduki Helito (IR Manager) Suzana Michelin Ramos (IR) Tel.: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Phone.: (55) (11) 5582-9748/7441/7442/8795 Cel. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br About TAM: (www.tam.com.br) We operate direct flights to 43 destinations in Brazil and 19 in Latin America,United States and Europe. Through agreements with Brazilian and foreign airlines, we reach 92 Brazilian airports and 92 international destinations. Our share in the domestic market was of 39.6% in October; additionally, we are the leader among Brazilian airlines that operate routes to other countries, with 88.5% of market share in this segment. With the biggest fleet of passenger aircrafts in Brazil (156 aircraft), we tend to our clients with the Spirit to Serve and aim at making air trips increasingly accessible to the population. We are the pioneer Brazilian airline in the launch of a fidelity program; TAM Fidelidade has distributed 18 million tickets via point redemption and is part of the Multiplus network, currently with 8.9 million associates. Member of Star Alliance the biggest airline alliance in the world since May 2010, we integrate a network that encompasses 1,290 destinations in 189 countries. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Company’s management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 06, 2012 TAM S.A. By: /
